Title: To Benjamin Franklin from Thomas Cushing, 20 April 1773
From: Cushing, Thomas
To: Franklin, Benjamin

Sir
Boston April 20. 1773 
I wrote you in my last that the Gentlemen, to whom I had communicated the papers you Sent me under Cover of your’s of the 2d December last, were of opinion that they ought to be retained on this side the water to be hereafter improved as the Exigency of our affairs may require or at least that authenticated Copies ought to be taken before they are returned: I shall have, I find, a very difficult task properly to Conduct this matter unless you obtain leave for their being retained or Copied, I shall wait your directions upon this head and hope they will be such as will be agreable to all the Gentlemen who unanimously are of opinion that it can by no means answer any valuable purpose to send them here for the Inspection of a few persons barely to satisfy their Curiosity. I embrace this opportunity to transmit you a Pamphlet containing the Governor’s Speaches and the answers of both Houses to the same upon the Supream authority of Parliament. The Controversy has been carried on with great good temper and Calmness and on the part of the House with great reluctance. They were forced into the dispute and could not avoid it without tacitly conceding to sentiments and opinions that they held to be Erroneous and false; If this is a subject that Administration would have wished had not been Stirred at this juncture, I think, upon a reveiw of it, they must clear the House of any Blame respecting this Matter: however If it should be resented on your side the water and any high Measures should be taken with respect to this province, it ought well to be considered that this is a question that nearly and Equally affects all the Colonies and what is done by way of punishment to any particular Colony will be consider’d as if done to all and Consequently will be resented by all. It will throw us togather and as firmly unite us in measures to obtain redress as any one thing I can well conceive of. The House of Burgesses of the Government of Virginia, as you will find by the Inclosed paper, have upon this occasion passed a Number of Resolves appointing a Standing Committee of Correspondence and Enquiry to Correspond and Communicate with their Sister Colonies in America respecting the Acts and resolutions of the British Parliament and have directed their Speaker to transmitt their resolutions to the Speakers of the different assemblys thro’ the Continent and request them to appoint simular Committees. There is no doubt the Most of the Colonies, if not all, will come into the like resolutions and some imagine, if the Colonies are not soon releived, a Congress will grow out of this Measure and perhaps render a settlement of this unhappy dispute still more difficult. This Question, That the Governor has lately started and been so open and Explicit upon has arrested the attention of the whole Continent, we are continually receiving Letters from principal Gentlemen in the other Governments highly approbating the Answers of both Houses so that we have the happiness to find we are not singular in our Sentiments upon this Important Subject: I have lately seen the Governor and in the course of conversation told him that I apprehended the Instruction he had received relative to the Commissioners if not speedily withdrawn would occasion much Uneasiness and greatly Embarrass the Affairs of Government, that I beleived if he would Inform administration of the difficulties it would occasion, it was probable different Instructions might easily be obtained: he replyed that the difficulty with regard to this Instruction as also with respect to another by which he was directed not to Consent to the pay of any Agent not appointed by the whole Court might be easily removed, for if he should receive a line from Lord Dartmouth intimating that in case he should sign a Tax Act wherein the Commissioners were not Exempted from Taxation as also consent to the pay of the Agent, it would not be disagreable to Administration and that he should not thereby come under any blame; he would, (notwithstanding his Instructions were Signed by the King and were very Peremptory and Explicit,) sign such an Act and Consent to the pay of such Agents immediately. I mention this for your Government and that you may make such use of it as you may judge best, at the same time I desire my Name may not be mentioned relative to this or any other matter I have now wrote you upon. Before I conclude I would refer it to your Consideration whether, when you write me upon any affairs which it may be necessary to Communicate to the House, it would not be best to direct to me as Speaker and in my public Character and when you write in Confidence and what is to be Communicated only to a few in such Case to write to me in my private Character. I mention this at this time because in yours of the 2d December last, there were matters mentioned (particularly with regard the House’s Petition to the King relative to the Governors Independency) which you desired fresh Instructions upon and which therefore must necessaryly be Communicated to them. And in the same Letter there were Inclosed a Number of papers and your Observations upon the writers of them which I presume you by no means Intended I should communicate to the House as you laid me under the Strictest Injunctions to Communicate them only to a few. I remain with great respect Your most humble Servant
Thomas Cushing
Benjamin Franklin Esqr
